Christian, J.,
delivered the opinion of the court.
The only question we have to determine is, whether Lucy V. Medley, the widow of Granville Medley, was *569entitled to dower in the estate of her husband, which he took under the will of his father, Isaac Medley.
The provision of the will under which the question arises is as follows:
“I devise to my son, Granville O. Medley, my lands lying between Miry creek, Hewey creek and. the road leading from the Union meeting house to my mill, bounded as follows,” &c., &c. “I also give to my son, Granville, all the lands that I have devised to my wife during her life or widowhood, the possession whereof the said Granville is to be entitled to at the determination of the estate so devised to my wife by her death or marriage, -whichever shall first happen.” “If my son, Granville, shall die without having had lawful issue of his body, the lands so devised to him are to be divided among those as hereinafter provided.” And in the eleventh clause of his will, the said Isaac Medley devised as follows:
“All other lands belonging to me, not mentioned in this will, together with all my estate of every kind not otherwise disposed of, I direct to be sold, the proceeds of said sale and whatever may be due me, I appropriate to the payment of-my debts; and whatever surplus may remain, I give, to be equally divided among my four daughters above named. The Roanoke stock, above named, at the death of my wife, is to be considered as embraced in this clause, likewise the lands devised to my son, Granville, should he die without having had issue as aforesaid.”
Granville C. Medley died “ without having had lawful issue of his body,” and his widow, Lucy Y. Medley, filed her bill in the circuit court of Halifax, praying that the will of Isaac Medley be construed by *570the court, and that she be endowed of all the real-estate taken by the said Granville O. Medley, under the will of his father, the said Isaac Medley, deceased.
On the trial of this suit, the learned judge of the-circuit court of Halifax was of opinion that the said Lucy Y. Medley was entitled to dower in the real estate-aforesaid, and accordingly so decreed on the 9th day of September, 1872.
"Was Mrs. Lucy Y. Medley entitled to dower in the-real estate so devised, is the only question we have to determine.
The court is of opinion, that according to the principles settled in the case of Jones & wife v. Hughes, decided at this term, and upon authority of the cases there cited, Mrs. Medley was entitled to dower in the estate of her husband, Granville Medley, devised to him by his father under the provisions of the will above referred to.
The court is therefore of opinion, that there is no-error in the decree of the circuit court of Halifax, and-that the same must be affirmed.
Decree aeeirmed.